116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.LaFoshen McADOO, Appellant.
No. 97-1620EA.
United States Court of Appeals, Eighth Circuit.
Submitted June 5, 1997.Filed June 19, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
In appealing his guidelines sentence, LaFoshen McAdoo's attack on the constitutionality of the crack cocaine sentencing ratio borders on the frivolous.  We have consistently rejected this argument.  See United States v. Johnson, 108 F.3d 919, 922 (8th Cir.1997).  We affirm McAdoo's sentence.